       Case 1:20-cv-01213 ECF No. 1, PageID.1 Filed 12/16/20 Page 1 of 16




                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 ERIC DEVRIES,
                                                              Case No. 1:20-cv-1213
           Plaintiff,

 v.

 SPECIALIZED LOAN SERVICING
 LLC,

           Defendant.


                             COMPLAINT AND JURY DEMAND

       Plaintiff Eric DeVries, by and through his counsel, Westbrook Law PLLC, for his

Complaint against Defendant Specialized Loan Servicing LLC, states as follows:

                                       INTRODUCTION

      1.          Plaintiff brings this action pursuant to the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. § 227; Michigan Regulation of Collection Practices Act (“MRCPA”),

M.C.L. § 445.251 et seq.; and Michigan Mortgage Brokers, Lenders and Servicers Licensing Act

(“MBLSLA”), M.C.L. § 445.1651 et seq. due to Defendant’s repeated and abusive collection-

related telephone calls unlawfully placed to Plaintiff’s cellular telephone number and which caused

actual harm to Plaintiff.

      2.          Plaintiff further brings this action pursuant to the Real Estate Settlement

Procedures Act (“RESPA”), 12 U.S.C. § 2605, and MBLSLA, M.C.L. § 445.1651, due to

Defendant’s failure to comply with its loan servicing duties by furnishing payoff and servicing

information to Plaintiff in response to his written requests for the same.
       Case 1:20-cv-01213 ECF No. 1, PageID.2 Filed 12/16/20 Page 2 of 16




      3.       The TCPA prohibits a person or its agent from using an automatic dialing system

or an artificial or prerecorded voice in placing or directing any telephone call to any telephone

number assigned to a cellular telephone service. 47 U.S.C. § 227(b)(1)(A). The TCPA provides a

private right of action and dictates a minimum award of damages in the amount of $500.00 per

violation for non-willful violations and $1,500.00 per violation for willful or knowing violations.

47 U.S.C. § 227(b)(3).

      4.       The MRCPA prohibits a person engaged in collection of a debt from using a

harassing, oppressive, or abusive method to collect a debt, including causing a telephone to ring

repeatedly or continuously or at unusual times or places which are known to be inconvenient to

the debtor. M.C.L. § 445.252(n). The MRCPA provides a private right of action and dictates a

minimum award of damages in the amount of $50.00 per violation for non-willful violations and

$150.00 per violation for willful violations. M.C.L. § 445.257.

      5.       The MBLSLA provides an independent cause of action against mortgage loan

servicers for failure to conduct their business in accordance with law. M.C.L. § 445.1672.

Violations of the TCPA, MRCPA, Truth in Lending Act (“TILA”), and/or RESPA constitute

actionable violations of the MBLSLA and entitle the prevailing plaintiff to actual damages or

statutory damages of $250 per violation and attorney fees. M.C.L. § 445.1681.

                                        THE PARTIES

      6.       Plaintiff Eric DeVries is an individual residing in Grand Rapids, Kent County,

Michigan. Plaintiff is a “consumer” as that term is used in the MRPCA.

      7.       Defendant Specialized Loan Servicing LLC (“SLS”) is a mortgage loan servicer

with a principal place of business in Highlands Ranch, Colorado.




                                                                                                 2
        Case 1:20-cv-01213 ECF No. 1, PageID.3 Filed 12/16/20 Page 3 of 16




       8.       SLS acted and acts in the State of Michigan to collect debts incurred for personal,

family, or household purposes. Defendant is a “regulated person” as that term is defined and used

in the MRCPA. M.C.L. § 445.251(g).

       9.       SLS is a “licensee” as that term is defined and used in the MBLSLA, M.C.L. §

445.1651a(n), because SLS is licensed as a servicer of first home mortgage loans in the State of

Michigan (license no. FR-0020429) as well as second home mortgage loans (license no. SR-

0011889).

                                JURISDICTION AND VENUE

       10.      This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

§ 1331, 47 U.S.C. § 227, and 12 U.S.C. § 2605. This Court has supplemental jurisdiction over

Plaintiff’s state law claims under 28 U.S.C. § 1367.

       11.      Venue is appropriate in this Court because the conduct complained of took place

within this district.

                                 FACTUAL ALLEGATIONS

       12.      Plaintiff obtained a home loan from Wells Fargo in November of 2002, resulting

in a debt (the “Debt”).

       13.      The Debt was a “debt” as that term is used in the FDCPA and MRCPA, because

it was incurred for personal and household purposes—to secure housing for Plaintiff—and not for

any commercial purpose.

       14.      Wells Fargo was a “lender” and “creditor” as those terms are defined in RESPA

because it was regulated by the U.S. Department of Housing and Urban Development and because

it made or invested in residential real estate loans aggregating more than $1,000,000 per year.




                                                                                                  3
       Case 1:20-cv-01213 ECF No. 1, PageID.4 Filed 12/16/20 Page 4 of 16




      15.      The Debt was a “federally related mortgage loan” as defined in RESPA and

Regulation X, 12 C.F.R. § 1024.2(b), because it was made by Wells Fargo and was secured by a

lien on Plaintiff’s home, which was residential real property.

      16.      SLS became the servicer of the Debt in March of 2019. Thereafter, SLS was a

“servicer” as that term is used in TILA.

      17.      SLS subsequently began to collect payments on the Debt on behalf of Wells Fargo.

      18.      In its collection efforts, SLS began making repeated calls to Plaintiff immediately

upon becoming the new servicer of the Debt.

      19.      In September of 2019, Plaintiff filed a lawsuit against SLS under the TCPA based

on allegations that Defendant unlawfully placed numerous prerecorded voice calls to his cellular

phone, DeVries v. Specialized Loan Servicing LLC, No. 1:19-cv-00708-RJJ-RSK (W.D. Mich.).

      20.      Plaintiff and SLS settled the 2019 lawsuit and a stipulation to dismiss the case was

entered by the court on April 9, 2020.

      21.      SLS continued servicing the Debt after dismissal of the 2019 lawsuit.

      22.      On April 22, 2020, Plaintiff sent SLS a written request for a payoff statement

regarding the Debt (“Payoff Request”). The Payoff Request recited the account number for the

Debt, contained Plaintiff’s name and address, and specifically requested that a payoff statement be

mailed to Plaintiff’s home address.

      23.      The Payoff Request was mailed by Plaintiff to SLS’s designated address for receipt

of payoff requests, P.O. Box 636005, Littleton, Colorado 80163-6005.

      24.      SLS received the Payoff Request on April 27, 2020.




                                                                                                 4
       Case 1:20-cv-01213 ECF No. 1, PageID.5 Filed 12/16/20 Page 5 of 16




      25.      TILA requires a “creditor or servicer of a home loan” to “send an accurate payoff

balance within a reasonable time, but in no case more than 7 business days, after the receipt of a

written request for such balance from or on behalf of the borrower.” 15 U.S.C. § 1639g.

      26.      SLS never provided a payoff balance to Plaintiff in response to the Payoff Request.

      27.      Plaintiff disputed several fees and charges that SLS and Wells Fargo had added to

the Debt and undertook to obtain SLS’s records regarding those fees and charges through written

requests for information.

      28.      Plaintiff sent requests for information to SLS on May 3, 2020 and June 26, 2020

(“Account Notes Requests”).

      29.      The Account Notes Requests: (1) specifically requested servicing information held

by SLS; (2) contained sufficient information, including Plaintiff’s name, address, and loan number,

for SLS to identify the account in question; and (3) were mailed to SLS’s designated address for

receipt of requests for information, P.O. Box 630147, Littleton, Colorado 80063-6005.

      30.      SLS received the Account Notes Requests.

      31.      In response to each Account Notes Request, SLS refused to send to Plaintiff any

servicing information regarding the Debt.

      32.      On August 14, 2020, Plaintiff sent to SLS an additional request for servicing

information regarding the fees included in the Debt (“Fee Detail Request”). The Fee Detail

Request: (1) specifically requested servicing information held by SLS; (2) contained sufficient

information, including Plaintiff’s name, address, and loan number, for SLS to identify the account

in question; and (3) was mailed to SLS’s designated address for receipt of requests for information,

P.O. Box. 630147, Littleton, Colorado 80063-6005.

      33.      SLS received the Fee Detail Request.

                                                                                                  5
          Case 1:20-cv-01213 ECF No. 1, PageID.6 Filed 12/16/20 Page 6 of 16




      34.       In response to the Fee Detail Request, SLS refused to send to Plaintiff any of the

requested servicing information regarding the Debt.

      35.       In April of 2020, following dismissal of the 2019 lawsuit, SLS began placing calls

to Plaintiff’s cellular telephone ending in 5401 (the “5401 Number”).

      36.       Plaintiff pays monthly for cellular service, including voice, text, and voicemail

services, to the 5401 Number.

      37.       Calls SLS placed to Plaintiff following April 9, 2020 were made using an

automated telephone dialing system.

      38.       Some or all calls SLS placed to Plaintiff following April 9, 2020 used a prerecorded

or automated voice.

      39.       Plaintiff did not wish to receive automated calls of any nature from SLS.

      40.       On April 24, 2020, Plaintiff telephoned SLS and spoke with an employee or agent

of Defendant regarding the Debt account.

      41.       During the April 24, 2020 call, Plaintiff explicitly revoked consent for Defendant

to place automated calls to the 5401 Number.

      42.       Plaintiff stated during the call, upon Defendant’s agent’s request for the best contact

number for Plaintiff, “you have my number, it’s [XXX-XXX]-5401; however, I revoke consent for

you guys to call me on your automated dialing robocall system.”

      43.       Defendant’s agent replied, “ok. Sir, I will notate the account from our conversation

today.”

      44.       SLS received Plaintiff’s demand that the automated calls from SLS to the 5401

Number be stopped.




                                                                                                     6
        Case 1:20-cv-01213 ECF No. 1, PageID.7 Filed 12/16/20 Page 7 of 16




       45.        SLS did not cease placing automated calls to the 5401 Number after the April 24,

2020 call between Plaintiff and SLS.

       46.        SLS’s employee received and understood Plaintiff’s demand that the automated

calls from SLS to Plaintiff’s phone number be stopped.

       47.        SLS never communicated to Plaintiff that his requests that SLS’s automated calls

to Plaintiff’s phone be stopped needed to be communicated to a different employee or department.

       48.        Any consent Plaintiff had ever provided to SLS or its predecessor(s) to place

automated calls and messages to him were unequivocally and clearly revoked on April 24, 2020.

       49.        Any consent by Plaintiff to receive automated calls and messages to his phone

numbers from SLS was revoked by a reasonable means on April 24, 2020.

       50.        Plaintiff never gave SLS his consent to place automated calls or messages to him at

any time during or after the April 24, 2020 call.

       51.        Following April 24, 2020, Plaintiff has received dozens of prerecorded voice calls

from SLS to the 5401 Number. The prerecorded and automated nature of the calls is apparent

from the identical sound and content of voicemail messages left by SLS following the placement

of these calls.

       52.        After April 24, 2020, SLS placed the following calls to Plaintiff at the 5401

Number:

 Call Date                          Call Time                        Originating Phone Number

 May 6, 2020                        1:27 p.m.                        (800) 306-6062

 May 7, 2020                        11:31 a.m.                       (800) 306-6062

 May 8, 2020                        7:15 p.m.                        (800) 315-4757




                                                                                                   7
      Case 1:20-cv-01213 ECF No. 1, PageID.8 Filed 12/16/20 Page 8 of 16




May 12, 2020              6:08 p.m.                 (800) 315-4757

May 14, 2020              2:59 p.m.                 (800) 306-6062

June 16, 2020             12:05 p.m.                (800) 306-6062

July 7, 2020              5:05 p.m.                 (800) 315-4757

July 9, 2020              10:48 a.m.                (800) 306-6062

July 13, 2020             4:17 p.m.                 (800) 306-6062

July 15, 2020             4:56 p.m.                 (800) 306-6062

July 17, 2020             3:27 p.m.                 (800) 306-6062

July 18, 2020             2:16 p.m.                 (800) 306-6062

July 21, 2020             9:02 a.m.                 (800) 306-6062

July 21, 2020             3:06 p.m.                 (800) 306-6062

July 27, 2020             8:59 a.m.                 (800) 306-6062

July 27, 2020             12:07 p.m.                (800) 306-6062

July 28, 2020             9:59 p.m.                 (800) 306-6062

July 29, 2020             10:45 a.m.                (800) 306-6062

July 30, 2020             10:15 a.m.                (800) 306-6062

July 31, 2020             10:23 a.m.                (800) 306-6062

August 1, 2020            12:05 p.m.                (800) 306-6062

August 12, 2020           10:48 a.m.                (800) 306-6062

August 14, 2020           4:41 p.m.                 (800) 306-6062

August 15, 2020           1:18 p.m.                 (800) 306-6062

August 15, 2020           2:58 p.m.                 (800) 306-6062



                                                                           8
     Case 1:20-cv-01213 ECF No. 1, PageID.9 Filed 12/16/20 Page 9 of 16




August 19, 2020          5:25 p.m.                 (800) 306-6062

September 15, 2020       5:55 p.m.                 (800) 315-4757

September 19, 2020       10:23 a.m.                (800) 306-6062

September 20, 2020       6:01 p.m.                 (800) 306-6062

September 22, 2020       9:32 a.m.                 (800) 306-6062

September 24, 2020       9:14 a.m.                 (800) 306-6062

September 24, 2020       2:05 p.m.                 (800) 306-6062

September 26, 2020       12:56 p.m.                (800) 306-6062

September 30, 2020       5:49 p.m.                 (800) 306-6062

October 9, 2020          4:30 p.m.                 (800) 315-4757

October 10, 2020         1:14 p.m.                 (800) 306-6062

October 10, 2020         2:54 p.m.                 (800) 306-6062

October 13, 2020         7:12 p.m.                 (800) 315-4757

October 15, 2020         3:22 p.m.                 (800) 315-4757

October 21, 2020         9:47 a.m.                 (800) 306-6062

October 23, 2020         9:22 a.m.                 (800) 306-6062

October 27, 2020         9:28 a.m.                 (800) 306-6062

October 28, 2020         5:41 p.m.                 (800) 306-6062

October 29, 2020         3:39 p.m.                 (800) 306-6062

October 30, 2020         10:10 a.m.                (800) 306-6062

October 31, 2020         10:56 a.m.                (800) 306-6062

October 31, 2020         2:44 p.m.                 (800) 306-6062



                                                                          9
      Case 1:20-cv-01213 ECF No. 1, PageID.10 Filed 12/16/20 Page 10 of 16




 November 12, 2020                9:17 a.m.                         (800) 315-4757

 November 16, 2020                5:59 p.m.                         (800) 306-6062

 November 18, 2020                6:50 p.m.                         (800) 306-6062

 November 23, 2020                2:51 p.m.                         (800) 306-6062

 November 25, 2020                8:25 a.m.                         (800) 306-6062

 November 27, 2020                10:14 a.m.                        (800) 306-6062

 December 1, 2020                 2:41 p.m.                         (800) 306-6062



       53.      SLS placed at least four additional calls to Plaintiff at the 5401 Number after

December 1, 2020.

       54.      Each of the calls listed above resulted in a prerecorded voice message being left on

Plaintiff’s voicemail service.

       55.      Each of the prerecorded voice messages left as a result of the foregoing calls was

identical to other voice messages left by SLS after calls placed to the 5401 Number; i.e., none of

the voice messages was unique or used a non-prerecorded human voice.

       56.      Each of the calls listed above was placed using a telephone system that dials stored

numbers without human intervention.

       57.      Each of the calls listed above was placed using an “automatic telephone dialing

system” as that term is defined in 47 U.S.C. § 227.

       58.      After April 24, 2020, each of SLS’s automated calls placed to the 5401 Number

was a violation of the TCPA’s prohibition of calls to cellular numbers “using any automatic

telephone dialing system or an artificial or prerecorded voice.” 45 U.S.C. § 227(b)(1)(A).




                                                                                                 10
      Case 1:20-cv-01213 ECF No. 1, PageID.11 Filed 12/16/20 Page 11 of 16




       59.     Following Plaintiff’s clear and unequivocal revocation of consent on April 24, 2020,

each of SLS’s automated calls directed to the 5401 Number after April 24, 2020 was a willful

violation of the TCPA.

       60.     The purpose of each call by SLS was attempted collection of the Debt from

Plaintiff.

       61.     Each of SLS’s automated calls directed to the 5401 Number after April 24, 2020

violated the prohibition in the MRCPA of using a “harassing, oppressive, or abusive method to

collect a debt, including causing a telephone to ring … repeatedly, continuously, or at unusual

times or places which are known to be inconvenient to the debtor.” M.C.L. § 445.252(n).

       62.     Each of SLS’s automated calls directed to the 5401 Number after April 24, 2020

violated the prohibition in the MBLSLA against failing to conduct the business of a mortgage

servicer “in accordance with law, this act, or a rule promulgated or order issued under this act.”

M.C.L. § 445.1672(a).

       63.     SLS’s repeated, automated calls directed to the 5401 Number caused Plaintiff

substantial annoyance and distraction and interfered with Plaintiff’s use of his telephone

equipment and telephone line.

       64.     SLS’s repeated, prerecorded voicemail messages left after placement of calls

directed to the 5401 Number occupied and cluttered the limited space allotted to Plaintiff in his

voicemail inbox, rendering Plaintiff’s use of his voicemail service cumbersome, inconvenient, and

otherwise time-consuming.

       65.     SLS’s automated calls directed to the 5401 Number caused Plaintiff substantial

annoyance, stress, distraction, inconvenience, embarrassment, and wasted time.




                                                                                                11
      Case 1:20-cv-01213 ECF No. 1, PageID.12 Filed 12/16/20 Page 12 of 16




                             COUNT I – TCPA, 45 U.S.C. § 227(b)(1)

        66.      Plaintiff incorporates the preceding paragraphs herein by reference.

        67.      SLS violated the TCPA at least 60 times by directing automated calls to Plaintiff’s

cellular phone number after April 24, 2020.

        68.      SLS’s TCPA violations were willful and/or knowing.

        WHEREFORE, Plaintiff requests that judgment be granted in his favor specifying the

following relief:

        a. An injunction prohibiting SLS from placing automated calls and calls using

              prerecorded messages to Plaintiff’s cellular phone number in violation of the TCPA

              pursuant to 47 U.S.C. § 277(b)(3)(A);

        b. Statutory damages pursuant to 47 U.S.C. § 277(b)(3)(B) and treble damages; and

        c. Such further relief as the Court deems just and proper.

                             COUNT II – MRCPA, M.C.L. § 445.257

        69.      Plaintiff incorporates the preceding paragraphs herein by reference.

        70.      Because of their frequency and persistence, SLS’s collection-related automated calls

to Plaintiff after April 24, 2020 were harassing, oppressive, and abusive and violated the MRCPA.

        71.      SLS’s violations of the MRCPA were willful.

        WHEREFORE, Plaintiff requests that judgment be granted in his favor specifying the

following relief:

        a. Treble actual and statutory damages pursuant to M.C.L. § 445.257;

        b. Statutory costs and reasonable attorney fees pursuant to M.C.L. § 445.257; and

        c. Such further relief as the Court deems just and proper.




                                                                                                  12
      Case 1:20-cv-01213 ECF No. 1, PageID.13 Filed 12/16/20 Page 13 of 16




                             COUNT III – RESPA, 12 U.S.C. § 2605

        72.      Plaintiff incorporates the preceding paragraphs herein by reference.

        73.      RESPA requires that, in response to a request for information, a mortgage loan

servicer must provide the requested servicing information to the debtor or notify the debtor that

the requested information is unavailable after a reasonable investigation. 12 C.F.R. § 1024.36(d);

12 U.S.C. § 2605(k)(1)(E).

        74.      The Account Notes Requests and Fee Detail Request each constituted a “request

for information” and “qualified written request” as those terms are used in RESPA and Regulation

X.

        75.      SLS did not respond to the Account Notes Requests or the Fee Detail Request by

producing the requested servicing information or notifying Plaintiff that the requested information

was unavailable after a reasonable investigation.

        76.      SLS violated RESPA and Regulation X.

        77.      SLS’s failure to produce the requested information deprived Plaintiff of

information to which he was legally entitled and prevented Plaintiff from asserting his legal rights.

        78.      Specifically, Plaintiff’s ability to dispute charges and provide SLS with a detailed

notice of error was rendered impossible in the absence of SLS’s compliance with RESPA and

Regulation X, resulting in SLS’s continued demands for unjustified fees in connection with the

Debt and inaccurate credit reporting regarding Plaintiff.

        WHERFORE, Plaintiff respectfully requests that judgment enter against SLS specifying

the following relief:

              a. Actual damages pursuant to 12 U.S.C. § 2605(f)(1)(A);

              b. Additional damages pursuant to 12 U.S.C. § 2605(f)(1)(B); and

                                                                                                  13
      Case 1:20-cv-01213 ECF No. 1, PageID.14 Filed 12/16/20 Page 14 of 16




              c. Statutory costs and reasonable attorney fees pursuant to 12 U.S.C. § 2605(f)(3).

                           COUNT IV – MBLSLA, M.C.L. § 445.1681

        79.      Plaintiff incorporates the preceding paragraphs herein by reference.

        80.      Violations of the TCPA constitute violations of the MBLSLA under M.C.L. §

445.1672(a) for which a private right of action is provided in M.C.L. § 445.1681.

        81.      SLS violated the MBLSLA each time it placed an automated call to Plaintiff’s 5401

Number subsequent to April 24, 2020.

        82.      A servicer’s violations of TILA through failure to provide a properly requested

payoff statement, 15 U.S.C. § 1639g, constitute violations of the MBLSLA under M.C.L. §

445.1672(a) for which a private right of action is provided in M.C.L. § 445.1681.

        83.      SLS violated the MBLSLA by failing to timely respond to Plaintiff’s Payoff

Request as required by 15 U.S.C. § 1639g.

        84.      SLS’s failure to timely respond to Plaintiff’s Payoff Request has caused actual harm

to Plaintiff, including hampering his ability to obtain refinancing of the Debt on terms more

favorable than the current terms.

        85.      A servicer’s violations of RESPA through failure to provide properly requested

servicing information constitute violations of the MBLSLA under M.C.L. § 445.1672(a) for

which a private right of action is provided in M.C.L. § 445.1681.

        86.      SLS’s failure to provide servicing records requested by Plaintiff in the Account

Notes Requests and Fee Detail Request violated the MBLSLA.

        WHEREFORE, Plaintiff requests that judgment be granted in his favor specifying the

following relief:

              a. Actual and statutory damages pursuant to M.C.L. § 445.1681(c);

                                                                                                    14
     Case 1:20-cv-01213 ECF No. 1, PageID.15 Filed 12/16/20 Page 15 of 16




         b. A declaration that SLS’s automated calls placed to the 5401 Number violated the

            MBLSLA;

         c. An injunction prohibiting SLS from placing automated calls and calls using

            prerecorded messages to Plaintiff’s cellular phone number in violation of the

            MBLSLA;

         d. Costs and reasonable attorney fees pursuant to M.C.L. § 1681(c); and

         e. Such further legal and equitable relief as the Court deems just.

                                                  Respectfully submitted,

Dated: December 16, 2020                          /s/ Theodore J. Westbrook
                                                  Theodore J. Westbrook
                                                  Westbrook Law PLLC
                                                  Attorney for Plaintiff
                                                  6140 28th St. SE, Suite 115
                                                  Grand Rapids, MI 49546
                                                  (616) 288-9548
                                                  twestbrook@westbrook-law.net




                                                                                        15
      Case 1:20-cv-01213 ECF No. 1, PageID.16 Filed 12/16/20 Page 16 of 16




                                        JURY DEMAND

        Plaintiff Eric DeVries, by and through his counsel, hereby demands a trial by jury as to

all claims and issues so triable.



                                                     Respectfully submitted,

Dated: December 16, 2020                             /s/ Theodore J. Westbrook
                                                     Theodore J. Westbrook
                                                     Westbrook Law PLLC
                                                     Attorney for Plaintiff
                                                     6140 28th St. SE, Suite 115
                                                     Grand Rapids, MI 49546
                                                     (616) 288-9548
                                                     twestbrook@westbrook-law.net




                                                                                                   16
